Citation Nr: 0300295	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition.  

[The Board will later issue a separate decision on the 
issues of entitlement to service connection for bronchitis 
and for a bilateral leg disability.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1974 to May 1976.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision 
which denied service connection for a skin condition, 
bronchitis, and for a bilateral leg disability.  The 
veteran requested a Board videoconference hearing, but he 
later canceled that request.

The present Board decision addresses the issue of service 
connection for a skin condition.  The Board is undertaking 
additional development of the evidence on the other issues 
of service connection for bronchitis and for a bilateral 
leg disorder, pursuant to 38 C.F.R. § 19.9; when such 
development is completed, the Board will will prepare a 
separate decision addressing such issues.  


FINDINGS OF FACT

Any skin problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current skin condition began many years after service and 
was not caused by any incident of service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
June 1974 to May 1976..  

His service medical records indicate that he was seen in 
September 1975 with a two-week history of hemoptysis and a 
cough; he denied a skin rash; and general medical 
examination, as to the skin, noted he had several 
"spiders" on his chest and that he had marked jock itch.  
The impressions included probable bronchitis and a skin 
infection.  A September 1975 hospital narrative summary 
noted that the veteran was admitted for evaluation and for 
a possible bronchoscopy.  It was noted that he denied a 
history of eczema.  The examiner reported that the 
veteran's skin showed several angiomata on the chest.  The 
report indicated that skin tests for purified protein 
derivative, Candida, and coccidioidin were applied and 
read as an outpatient.  The diagnoses were chronic nasal 
congestion and intermittent bloody rhinorrhea secondary to 
Neo-Synephrine nasal spray; acute upper respiratory 
infection, probably viral, resolved; and exogenous 
obesity, mild.  A skin condition was not diagnosed.  The 
remainder of the veteran's service medical records do not 
refer to treatment for skin problems.  On a medical 
history form at the time of the April 1976 separation 
examination, the veteran checked that he did not suffer 
from any skin diseases.  The April 1976 objective 
separation examination report included a notation that the 
veteran's skin was normal.  

Private treatment records dated from 1978 to 1997 indicate 
that the veteran was treated for disorders other than a 
skin condition.  

The veteran underwent a VA general medical examination in 
August 1997.  He reported that he had a skin rash since he 
was in the service.  The veteran indicated that he had 
recurrent painful skin lesions of the right palm since 
that time which would occur approximately three times a 
year.  The examiner reported that the veteran had 
vesicular lesions on the right palm with erythema and 
hyperkeratosis.  

The veteran underwent a VA dermatological examination in 
September 1997.  He reported that he had blisters in the 
palms of his hands and on both feet, as well as small red 
lesions on the forearm, face, and legs.  He stated that he 
had an epidural recently and that he had a reaction to it.  
The veteran reported that he had suffered the rash on the 
right hand and both soles since 1976, and that it was very 
pruritic and would wax and wane.  He also reported 
exposure to chemicals.  There was a further notation that 
the problem was on both of the veteran's palms and fingers 
plus both soles.  The examiner noted that there was 
extensive erythema, scales and dermatitis on the veteran's 
palms and soles.  The diagnoses included dyshidrotic hand 
and foot eczema, and rule out tinea pedis and manus.  
There was a notation by the examiner that such condition 
was not a service-connected disability. 

VA treatment records dated from October 1997 to February 
2000 reflect that the veteran continued to receive 
treatment for several disorders including a skin 
condition.  A January 1998 treatment entry noted that the 
veteran complained of a rash on his hands.  The diagnoses 
included dermatitis of the hands.  Another January 1998 
entry noted that the veteran had dermatitis of the hand as 
well as blisters.  A July 1998 entry also referred to 
dermatitis of the hands.  A June 1999 entry noted that the 
veteran had a problem with dermatitis of the right hand 
and both feet.  It was reported that the veteran saw a 
dermatologist in September 1997 and that he underwent 
fungal cultures.  He reported that he never saw the 
dermatologist on a follow-up visit.  Another June 1999 
entry noted that the veteran had chronic dermatitis of the 
hands and feet with blisters, scaling, and peeling.  He 
was prescribed medicated cream.  

In July 2000 and July 2001 statements, veteran asserted 
that his skin condition was due to service exposure to 
cleaning fluid and other substances.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a skin 
condition.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran served on active duty from 1974 to 1976.  His 
service medical records contain isolated references to 
spider angiomata of the chest, and to jock itch (skin 
infection of the groin), but do not show a chronic skin 
disorder.  At the 1976 service discharge examination, the 
veteran denied a history of skin problems, and the skin 
was normal on objective examination.

The first post-service clinical evidence of any skin 
problems is in 1997.  Examination and treatment records 
since then do not refer to the acute and transitory skin 
problems the veteran had in service.  Rather, medical 
records since 1997 refer to a skin problem of the hands 
and feet, which has generally been diagnosed as 
dyshidrotic eczema or dermatitis.  In recent statements in 
support of is claim, and in reporting history to 
examiners, the veteran has attributed his current problem 
to service; but, as a layman, the veteran is not competent 
to give a medical opinion on the diagnosis or etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The evidence as a whole shows no continuity of 
symptomatology of a skin condition since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 
(1991).  Nor is the current skin condition otherwise 
adequately medically linked to an incident in service. 

The weight of the competent medical evidence demonstrates 
that any skin problems during service were acute and 
transitory and resolved without residual disability, and 
that the current skin condition began many years after 
active service and was not caused by any incident of 
service.  The Board concludes that a skin condition was 
not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a skin condition is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

